Citation Nr: 1215843	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to December 1957.  He died in October 2007.  The appellant is the Veteran's surviving common-law spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

This matter was previously remanded by the Board in November 2011 to afford the appellant an opportunity to testify at a videoconference hearing before a member of the Board.  The appellant was notified in December 2011 that her hearing was scheduled for January 2012.  However, the appellant did not appear for her hearing.  The record does not show why the appellant failed to appear, and no additional hearing request has been submitted.  Therefore, the Board will proceed.


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active service for a disability incurred in or aggravated in the line of duty.

2.  On the day of the Veteran's death, in October 29, 2007, service connection was not in effect for any disability; the Veteran was not in receipt of, or entitled to receive, compensation or pension benefits; and he was not in a VA facility or en route thereto.

3.  At the time of the Veteran's death, he did not have a pending claim for benefits.

4.  The body of the Veteran is not being held by a State or a political subdivision of a State.

5.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

6.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service. 

7.  The evidence does not indicate that the Veteran was interred after cremation or that the appellant incurred expenses for internment. 


CONCLUSION OF LAW

The criteria for entitlement to the payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with providing certain notice and assistance to claimants as outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure compliance with provisions of the VCAA when applicable.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). In this case, the VCAA is inapplicable because, as explained below, the facts are not in dispute and the outcome turns on the application of law to those facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that when the law, and not the underlying facts or development of the facts, are dispositive in a matter, the VCAA has no effect on the appeal); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000) (holding that the VCAA is not applicable to matters involving pure statutory interpretation). 

B.  Burial Benefits

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).  In this case, the Veteran died in October 2007, and the appellant filed her claim in November 2007.

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. § 3.1600(a). This Veteran was not service-connected for any disability at the time of his death. 

A burial allowance can also be payable if a Veteran dies of a nonservice-connected disorder while properly hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  Here, the evidence shows that the Veteran died in a private hospital.  The evidence does not demonstrate that he was at that facility at VA expense.  Therefore, a burial allowance under these provisions is not warranted. 

If a Veteran's death is not service-connected, payment of a burial allowance may also be made, provided that one of the following four conditions is met: (1) the deceased Veteran served during a period of war and was discharged or released from active service for a disability, no next of kin or other person is claiming the body, and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses; (2) at the time of death, the Veteran was in receipt of compensation (or but for the receipt of military retired pay the Veteran would have been in receipt of VA compensation); (3) at the time of death, the Veteran was in receipt of pension; or (4) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b)(1), (2), (3).

The first condition is not met on this record because the Veteran's body was not unclaimed and he did not serve during a period of war.  38 U.S.C.A. §2302(a)(2); 38 C.F.R. § 3.1600(b)(3).  Nor is the second condition met because, as noted above, the Veteran was not service-connected for any disability and he was not in receipt of compensation; further the record does not indicate that he would not have been receiving military retired pay in lieu of compensation.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).

As for the third condition, the Veteran was not in receipt of pension at the time of his death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).

With respect to the fourth condition for burial allowance, this record does not establish that at the time of the Veteran's death he had an original or reopened claim pending for either pension or compensation at the time of death, nor was there sufficient evidence in the claims file at the time of death to have supported an award.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1).

None of the conditions for a nonservice-connected burial allowance have been met on this record, so the appellant's claim cannot be granted. 

Supplementing the benefits provided for under 38 U.S.C.A. § 2302, in the case of a Veteran who is eligible for a burial allowance under § 2302, if such Veteran is buried in a cemetery, or a section of a cemetery, VA shall pay a sum not exceeding $300 as a plot or interment allowance to such person as VA prescribes.  38 U.S.C.A. § 2303(b)(2). 

For claims filed on or after December 16, 2003, plot or interment allowance is payable to the person or entity who incurred the expenses if: (1) the deceased Veteran is eligible for burial in a national cemetery, (2) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 are met.  38 C.F.R. § 3.1600(f)(1).  For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.  Id.  

In this case, the Veteran was considered a "Veteran" for VA purposes and was considered eligible for burial in a national cemetery.  38 C.F.R. § 38.620(a) (2011). The appellant's claim fails, however, as the Veteran was neither buried nor interred pursuant to the regulatory definitions.  The November 2007 claim for burial benefits from the appellant noted that the Veteran was cremated, and his cremains were in the care of family.  The record does not indicate that the appellant purchased a burial plot for the Veteran, and no expenses for such a plot were claimed.  Accordingly, as the evidence does not indicate that the Veteran was interred or that the appellant incurred any expenses for his internment, an internment or plot allowance is also not warranted. 

The doctrine of reasonable doubt does not change the outcome here.  When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But since the facts are not in dispute, the doctrine of reasonable doubt does not apply.


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


